DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct 
species I claims 1-3 corresponding to figure 4; and 
species II claims 4-20 corresponding to figure 6. 
The species are independent or distinct because species II derives a fern value around each of the extracted 2D location which is different from species I. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Joel Gotkin, Reg. # 66,316 on 2/1/2022 a provisional election was made without traverse to prosecute the invention of species II, claims 4-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-3 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiell et al (US 8,655,029) in view of Fast keypoint recognition using random ferns, by Ozuysal et al (IDS document).  
With respect to claim 4, Shiell discloses A non-transitory computer readable medium storing instruction to cause one or more processors to (see Figure 5, and col. 8, lines 50-60):
acquire, from a camera or one or more memories storing an image data sequence captured by the camera, the image data sequence containing images of an object in a scene along a time, (see col. 2, lines 40-50 wherein the two images are taken with two different times); 
extract 2D locations of 2D features on a first image in the image data sequence (see figure 16, Feature extraction);
[derive fern values around each of the extracted 2D locations]; and 
acquire a first pose of the object in the first image with respect to the camera (see col. 10 ,lines 52-55 and figure 2, numerical 12); and
store, in the one or more memories or other one or more memories, a training dataset containing each of the 2D locations, the fern values around each of the 2D locations, and the corresponding pose (see col. 14, lines 40-45, figure 18, Hash lookup), as claimed.
However Shiell fails to explicitly disclose derive fern values around each of the extracted 2D locations, as claimed.
Ozuysal in the same field teaches derive fern values around each of the extracted 2D locations, (see section 3.2 Training), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of recognition using image analysis.  The teaching of Ozuysal to use the fern values for the ferns can be incorporated in to the Shiell as suggested in col. 11 lines 37-41 of Shiell, as suggestion, and modification to the Shiell yields a fast recognition of an image, for motivation.  

With respect to claim 5, combination of Shiell and Ozuysal further discloses wherein the instructions further cause the one or more processors to:
derive a 3D location for each of the 2D locations by projecting the 2D locations back into a three-dimensional space using a 3D pose and a 3D model corresponding to the object (see Ozuysal section 3.2 Training, selecting a subset of the keypoints selected on these model images); and
store, in the one or more memories or the other one or more memories, the training dataset containing each of the 2D locations, the fern values around each of the 2D locations, the 3D location of the corresponding 2D location, and the corresponding pose, (see Shiell col. 14, lines 38-48), as claimed.

With respect to claim 6, combination of Shiell and Ozuysal further discloses wherein the corresponding pose is a 3D pose that is generated taking into consideration a number of matching ferns at the corresponding 2D location, (see Shiell figure 2, numerical 14), as claimed.

With respect to claim 7, combination of Shiell and Ozuysal further discloses wherein the instructions further cause the one or more processors to:
determine a pose lost state of the object pose tracking algorithm; and
derive a second pose of the object using a second image of the image data sequence and the training dataset stored in the one or more memories when the pose lost state is determined, (see Shiell col. 10, lines 50-58, wherein the pose and the object is subject to detailed verification and subsequently outliers are discarded, i.e. if the pose is not verified it gets to the another pose), as claimed.

With respect to claim 9, combination of Shiell and Ozuysal further discloses wherein, a keypoint is extracted at least one extracted 2D location, (see Ozuysal section 3.2 Training selecting a subset of the keypoints), as claimed.

With respect to claim 10, combination of Shiell and Ozuysal further discloses further comprising determining a patch around the keypoint, (see Shiell figure 12, numerical 62 patch around keypoint in 62a and see col. 12 lines 11-30 for description), as claimed.

With respect to claim 11, combination of Shiell and Ozuysal discloses all the limitations as claimed and as rejected in claim 10 above.  However, they fail to explicitly disclose wherein the patch includes about 100-900 pixels, as claimed.
But, as detail by Shiell in col. 11, lines 14-20 and figure 11, the patches can take any number of shape and sizes and the patches are made up of the pixels, this obviate a person skilled in the at the effective date of invention to use any number of pixels that are needed to get to the best results, design choice.  
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to simply use 100-900 pixels depending upon the size of the patches as a design choice to yield the best results.  

With respect to claim 12, combination of Shiell and Ozuysal further discloses wherein each of the 2D locations includes a plurality of pairs of pixels, (see Shiell col. 11, lines 44-50), as claimed.

With respect to claim 13, combination of Shiell and Ozuysal discloses all the limitations as claimed and as rejected in claim 12 above.  However, they fail to explicitly disclose wherein the deriving of the fern values includes deriving about 25-100 ferns at using a combination of ones of the plurality of pairs of pixels, as claimed.
But, as detail by Shiell in col. 11, lines 54-57, multiple pixel pairs may be selected, this obviate a person skilled in the at the effective date of invention to use any number of ferns that are needed to get to the best results, design choice.  
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to simply use 25-100 ferns as a design choice to yield the best results.  

With respect to claim 14, combination of Shiell and Ozuysal further discloses wherein the training dataset is stored in a hash table, (see Shiell figure 18, Hash lookup, and figure 16, Hash Table) as claimed.

With respect to claim 15, combination of Shiell and Ozuysal discloses all the limitations as claimed and as rejected in claim 14 above.  However, they fail to explicitly disclose wherein each of the fern values is stored in a separate hash table, as claimed.
It is well known in the art to have single or multiple memories to store the data as required by the object of the project.  
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to simply use separate hash table to store the fern values to yield the best results.  

With respect to claim 16, combination of Shiell and Ozuysal further discloses wherein for each fern, the fern value is used to search the hash table corresponding to that fern, and a match is stored in the one or more memories, (see Shiell col. 14, lines 40-48), as claimed.

With respect to claim 17, combination of Shiell and Ozuysal further discloses wherein the extracting 2D locations of the 2D features, the deriving of the fern values around each of
the extracted 2D locations, and the acquiring a first pose of the object in the first image with respect to the camera occurs during an online learning environment, (see the Ozuysal section 3.2 Training) as claimed.

Claims 18-20 are rejected for the same reasons as set forth in the rejections for claims 4, 5 and 7, because claims 18-20 are claiming subject matter similar to the scope claimed in claims 4, 5 and 7 respectively.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shiell et al (US 8,655,029) in view of Fast keypoint recognition using random ferns, by Ozuysal et al (IDS document) as applied to claim 4 above, and further in view of Rodriguez et al (US Pub. 2016/0086017).
With respect to claim 8, combination of Shiell and Ozuysal discloses all the limitations as claimed and as rejected in claim 4 above.  However, they fail to explicitly disclose wherein the image is a 2.5 dimensional image or a 2.5 dimensional video sequence of the object, as claimed.
Rodriguez in the same field of face pose rectification teaches the image is a 2.5 dimensional image or a 2.5 dimensional video sequence of the object, (see paragraph 0026) as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of recognition using image analysis.  The teaching of Rodriguez of a pose in 2.5D dataset can be incorporated in to the Shiell of captured pose images as seen from figure 2 numerical 12 of Shiell for suggestion, and modification the system yields more accurate pose construction.  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663